MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) order dismissing petitioner’s appeal.
*597Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The BIA did not err in concluding that petitioner is not eligible to adjust her status. See 8 U.S.C. § 1255(i); Acosta v. Gonzales, 439 F.3d 550, 555-56 (9th Cir.2006). Accordingly, this petition for review is denied.
Additionally, to the extent that petitioner seeks review of the length of the voluntary departure period she received, this court lacks jurisdiction to review the voluntary departure determination. See 8 U.S.C. § 1229c(f); Galeana-Mendoza v. Gonzales, 465 F.3d 1054, 1056 n. 5 (9th Cir.2006).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.